UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re:                                                              Chapter 11
                                                                    Case No. 15-23007 (RDD)
THE GREAT ATLANTIC & PACIFIC TEA
COMPANY, INC., et al.                                               Jointly Administered
                                       Debtors.
----------------------------------------------------------------x
THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS on behalf of the bankruptcy estate of THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,
et al.,
                                                 Plaintiff,
                    -against-                                       Adversary No. 17-08264 (RDD)

McKESSON CORPORATION,
                                                 Defendant.
----------------------------------------------------------------x
THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS on behalf of the bankruptcy estate of THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,
et al.,
                                                 Plaintiff,
                    -against-                                       Adversary No. 17-08265 (RDD)

McKESSON PHARMACY SYSTEMS, LLC,

                                                 Defendant.
----------------------------------------------------------------x
THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS on behalf of the bankruptcy estate of THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,
et al.,
                                                 Plaintiff,
                    -against-                                       Adversary No. 17-08266 (RDD)

McKESSON SPECIALTY CARE
DISTRIBUTION CORPORATION
(Sued as McKesson Specialty Distribution LLC),

                                                 Defendant.
----------------------------------------------------------------x

                        AMENDED SCHEDULING AND PRE-TRIAL ORDER

       The parties cannot amend this order by stipulation or otherwise, and the Court will
not amend it unless presented with (i) proof of cause beyond the control of the party
seeking amendment and (ii) timely application as soon as possible after the party seeking
amendment learns of the cause. FAILURE TO COMPLY WITH THIS ORDER MAY

{00037965.1}
                                                              1
RESULT IN DISMISSAL OR OTHER SANCTION. If delay or other act or omission of
your adversary may result in a sanction against you, it is incumbent on you to promptly
bring this matter to the Court for relief.

         It is hereby ORDERED as follows:

               1. All discovery shall be completed by Friday, October 23, 2020. In the event of a
                  dispute over discovery, the parties’ counsel shall promptly confer to attempt in
                  good faith to resolve the dispute. If, notwithstanding their good faith efforts to do
                  so, they are unable to resolve a discovery issue, they shall promptly inform the
                  Court by letter of the nature of the dispute and request a telephonic discovery
                  conference. At the conference, the Court will ask the parties about their prior
                  efforts to resolve the dispute.

               2. Either or both parties may seek leave under the Local Bankruptcy Rules to move
                  for summary judgment under Fed. R. Bankr. P. 7056 after completion of
                  discovery and before taking the steps set forth in paragraphs 3-6 below. If such
                  request is granted, the parties shall schedule the adjourned pre-trial conference to
                  take place approximately one month after the scheduled hearing on summary
                  judgment.

               3. The Court will hold a final pretrial conference on Monday, November 9, 2020 at
                  10:00 A.M. (unless a party has previously obtained permission under the Local
                  Bankruptcy Rules to move for summary judgment, which motion shall be heard at
                  that date and time), at which time the parties must be prepared to proceed to trial
                  within two weeks. This provision does not preclude any party from requesting
                  permission to file a summary judgment motion at the final pretrial conference in
                  accord with Local Rule 7056-1 of this Court by letter filed at least three business
                  days before the conference.

               4. In advance of the final pretrial conference, the parties shall have conferred and
                  used their best efforts to agree on a joint exhibit book and shall have identified
                  any exhibits whose admissibility is not agreed.

               5. In addition, on or before two weeks before the final pretrial conference, the
                  parties shall have exchanged proposed witness lists.

               6. On or before one week before the scheduled trial date, the parties shall (a) submit
                  to chambers declarations under penalty of perjury or affidavits of their direct
                  witnesses, who shall be present at trial for cross-examination and redirect, or have




{00037965.1}
                                                     2
               sought the Court’s permission to examine direct witnesses at trial and (b) submit
               to chambers the joint exhibit book referred to in paragraph 4 hereof.

Dated: White Plains, New York
       July 2, 2020

                                                    /s/Robert D. Drain
                                                    Hon. Robert D. Drain
                                                    United States Bankruptcy Judge




{00037965.1}
                                                3
